Citation Nr: 1046893	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  10-02 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel





INTRODUCTION

The Veteran served on active duty from June 1945 to February 
1947.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in October 2009, a statement of the case was issued in 
December 2009, and a substantive appeal was received in January 
2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hearing loss was not manifested during service, sensorineural 
hearing loss was not exhibited within the first post service 
year, and current hearing loss is not otherwise related to the 
Veteran's active service.

2.  Tinnitus was not manifested during service and current 
tinnitus is not currently shown.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA 
letter issued in December 2008.  The letter predated the August 
2009 rating decision.  See id.  The VCAA letter notified the 
Veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA, and the evidence necessary to support a 
disability rating and effective date.  Id.; but see VA O.G.C. 
Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The December 2008 letter has 
clearly advised the Veteran of the evidence necessary to 
substantiate his claims. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains VA 
outpatient audiological evaluation conducted in July and August 
2008, and lay statements from the Veteran.  The Veteran has not 
identified any other post-service medical evidence.  The record 
reflects that the Veteran's service treatment records are 
unavailable and they are fire-related.  The Veteran's service 
records were requested in December 2008 and that same month the 
response was that his records were fire related.  In December 
2008 and June 2009, notice was issued to the Veteran requesting 
that he provide copies of his service records; the Veteran has 
not supplied any records.  The Veteran reported that he was 
treated at Fort McClellan in September 1945.  In May 2009, a 
request was made for morning reports and S/reports but such 
records were unavailable.  Due to the missing service records, 
the Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the benefit of 
the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
It is further noted, however, that the case law does not lower 
the legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be favorable 
to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined 
to apply an "adverse presumption" where records have been lost 
or destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).  There is 
otherwise no indication of relevant, outstanding records which 
would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in July 2009 
pertaining to his service connection claims.  The examination 
report obtained is thorough and contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

This appeal involves claims of service connection for bilateral 
hearing loss and tinnitus.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss 
during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of or treatment 
for hearing loss in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as 
noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are not 
met until several years after separation 
from service, the record must include 
evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test 
results meeting the criteria of 38 C.F.R. 
§ 3.385....For example, if the record shows 
(a) acoustic trauma due to significant 
noise exposure in service and audiometric 
test results reflecting an upward shift in 
tested thresholds in service, though still 
not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing 
produces 
findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound 
basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran claims bilateral hearing loss and tinnitus 
disabilities due to his period of service.  In his October 2008 
claim of service connection, he stated that he was in an 
ordinance unit in the military and was treated for a right ear 
problem in 1945 at Fort McClellan, Alabama.  He later clarified 
that he was treated in September 1945.  As detailed hereinabove, 
his service treatment records are unavailable.  

In July 2008, the Veteran underwent a VA audiological 
consultation and results suggested a mild to profound 
sensorineural hearing loss in the left ear and a mild to severe 
sensorineural hearing loss in the right ear.  Hearing aids were 
recommended.  In August 2008, the Veteran was seen for hearing 
aid evaluation and issuance.  

In July 2009, the Veteran underwent a VA examination.  The 
Veteran complained of bilateral hearing loss present since 1946 
but worse in the right ear.  He reported difficulty understanding 
in the presence of competing noise.  The Veteran reported that in 
1946, he had an earache in his right ear.  He went to have it 
examined by a military medical specialist.  They reportedly 
"washed it out with a syringe and ruptured the eardrum."  The 
Veteran reported right ear hearing loss and ear 
infections/drainage since that time but had really not had any 
follow-up testing or treatment.  The Veteran denied any military 
noise exposure.  He was in the military for just over a year and 
a half.  During that time, he was in basic training and sent 
overseas to Italy until he separated from service.  His basic 
duties were as a guard for several months and then he managed an 
"enlisted men's" club for the remainder of his time in service.  
As a civilian he worked in fabrication of 5th wheels, he was a 
welder, and then a supervisor for 34 years.  He denied the use of 
hearing protection but denied noise exposure to occupational 
noise.  He denied any other occupational or recreational 
exposure.  The Veteran denied any problems with tinnitus.  The 
examiner conducted audiological testing and diagnosed moderately-
severe sensorineural hearing loss in both ears.  The examiner 
commented that thresholds are believed to represent true organic 
acuity, bilaterally.  In a complete review of the Veteran's 
claims folder, there were no hearing examination records.  The 
reported issues with a history of infections and drainage in the 
right ear "can not be undeniably the result of the reported 
acoustic trauma in the military."  It is less likely the cause 
of ongoing right ear issues with hearing and drainage but without 
records from that time, the examiner could not make a 
determination.  Also, since the Veteran denied hazardous military 
noise exposure, it is believed that military noise exposure has 
not had an effect on his hearing loss.

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus.

It is relevant that the Veteran did not file an initial claim for 
compensation until October 2008, thus over 51 years after he 
separated from service.  Moreover, sensorineural hearing loss was 
not documented until he underwent the July 2008 VA audiological 
evaluation; as detailed, the Veteran has not submitted or 
identified any post-service medical providers.  In this regard, 
the Board finds an absence of any evidence of hearing loss for 
over a half century after discharge from service, or of 
persistent symptoms of hearing loss between service-discharge and 
2008.  The lack of any evidence of continuing hearing loss for 
many years between the period of active duty and the initial 
findings or documented complaints of hearing loss weighs against 
the claim.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the claimant's 
health and medical treatment during and after military service, 
as evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the Veteran has specifically denied any noise exposure 
during service, and while he has denied any post-service 
occupational or recreational noise exposure, he did report 
civilian employment as a welder, which presumably involved 
exposure to noise.  The Veteran seems to attribute his hearing 
loss to right ear problems he sustained in service, and 
subsequent ear infections, but the July 2009 VA examiner 
considered the Veteran's lay contentions and opined that his 
history of infections and drainage in the right ear cannot be the 
result of his reported acoustic trauma in the military.  
Additionally, as the Veteran denied any hazardous in-service 
noise exposure, the examiner opined that any in-service noise 
exposure did not have an effect on his hearing loss.  The July 
2009 VA examiner has reviewed the claims folder, interviewed and 
examined the Veteran, and opined that the Veteran's hearing loss 
is not due to military acoustic trauma.  The opinion of the VA 
examiner leads to a finding that the Veteran's hearing loss is 
less likely than not related to service.  The Board accepts the 
VA examiner's opinion as being the most probative medical 
evidence on the subject, as such was based on a review of all 
historical records, and contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  
Given the depth of the examination report, and the fact that the 
opinion was based on a review of the applicable record, the Board 
finds such opinion probative and material to the Veteran's claim.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board has considered the Veteran's contention that a 
relationship exists between his current bilateral hearing loss, 
and symptoms experienced during service.  In adjudicating this 
claim, the Board must assess the Veteran's competence and 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that 
lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to 
attest that he underwent treatment to his right ear during 
service and that he believed his eardrum was ruptured.  The Board 
finds such statement credible.  He is also competent and credible 
to attest to problems hearing since service.  The Board has 
weighed the Veteran's statements as to his ear problems in 
service and his complaints of hearing problems since 1946, with 
the post-service medical evidence, and the July 2009 medical 
opinion of record.  After weighing the lay and medical evidence, 
the Board finds that the lay evidence as to in-service incurrence 
and continuity of symptomatology is less convincing than the 
objective medical evidence of record and of less probative value 
here.  Despite the Veteran's lay statements that he has 
experienced hearing problems since 1946, he did not seek 
treatment or claim compensation until over a half century after 
separation from service.  Likewise, the Veteran has specifically 
denied any hazardous noise exposure during service.  The July 
2009 VA examiner acknowledged the Veteran's reports of in-service 
treatment but concluded that this was not the result of acoustic 
trauma.  Moreover, as the Veteran specifically denied any 
hazardous noise exposure during service, the examiner opined that 
his hearing loss was not due to military noise exposure.  The 
Veteran's contentions are outweighed by the medical evidence and 
opinion of the VA examiner which reflects that his bilateral 
hearing loss is not due to noise exposure in service.  

The negative clinical and documentary evidence post service for 
many years after service is more probative than the remote 
assertions of the Veteran.  The lack of continuity of treatment 
may bear in a merits determination on the credibility of the 
evidence of continuity of symptoms by lay parties.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with the Veteran's lay contentions that 
he did not experience hazardous noise exposure during service, no 
documented complaints or findings of hearing loss until over a 
half century after separation from service, and a medical opinion 
to the effect that such current hearing loss is not etiologically 
related to service.  There is no contrary medical opinion of 
record.  

The questions involved regarding causation are medical in nature.  
As discussed above, the medical opinion of the VA examiner (based 
on a review of the claims file and with knowledge of the 
Veteran's in-service duties and in-service complaints) was 
negative.  Under these circumstances, the Board is unable to find 
that there is a state of equipoise of the positive evidence and 
negative evidence.  The preponderance of the evidence now of 
record is against the Veteran's claim of service connection for 
bilateral hearing loss.  

With regard to the Veteran's claim of tinnitus, although the 
Veteran claimed tinnitus in his original October 2008 claim for 
compensation, the medical records do not reflect any complaints 
of tinnitus, and at the July 2009 VA examination the Veteran 
specifically denied any tinnitus.  Thus, the evidence of 


record does not support a finding that the Veteran has tinnitus, 
nor that any tinnitus is etiologically related to service.  A 
veteran's belief that he is entitled to some sort of benefit 
simply because he had a disease or injury while on active service 
is mistaken, as Congress has specifically limited entitlement to 
service connection to cases where such incidents have resulted in 
a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
There is otherwise no medical evidence of record of tinnitus, to 
include any documented subjective complaints or diagnosis by a 
medical provider.  In the absence of any competent evidence of 
tinnitus, the Board must conclude the Veteran does not currently 
suffer from a disability.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


